The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Herman Paris on 13 January 2022.

The application has been amended as follows: 

1. (Cancelled)
2. (Currently Amended) The actuator according to claim [[1]] 4,
wherein the circumferential wall is a cylindrical wall which is like a concentric circle with the rotation locus of the magnet.

3. (Cancelled)
4. (Currently Amended) 
An actuator comprising:
a housing;
an output shaft, which is provided to protrude from an inside of the housing to an outside of the housing;
a power source, which is provided inside the housing;
a reduction mechanism, with which the power source and the output shaft are connected;
a magnet, which is provided inside the housing so as to rotate integrally with the output shaft;
a Hall element, which is disposed to face the magnet on an outside of a rotation locus of the magnet;
a circumferential wall, which is disposed to stand from an inner wall of the
housing and is interposed between the magnet and the Hall element;
an accommodating portion, which is formed from an outer peripheral surface of the circumferential wall to a rotation center side of the magnet and accommodates the Hall element; and
two pillars provided to stand from the inner wall of the housing at a position facing the accommodating portion on an outer side in a radial direction of the an outer side in a radial direction of the circumferential wall,
wherein the Hall element has a main body portion and three feet extending in a same direction from the main body portion, and
the main body portion of the Hall element is accommodated in the accommodating portion and only a middle foot among the three feet of the Hall element passes between the two pillars and the other two feet among the three feet of the Hall element are respectively situated on outer of the two pillars.

5. (Currently Amended) An exhaust valve driving device system comprising:
the actuator according to claim the actuator according to claim [[1]] 4; and
an exhaust valve, which is connected to the output shaft and provided in an exhaust passage of an internal combustion engine.

Allowable Subject Matter
Claims 2, 4 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art including Dismon et al (US 6443135 B1) and Reinicke et al (US 4892286 A) disclose valves or rotating members with sensors.  However, none of the cited prior art teaches the invention as particularly claimed.
The closest prior art, Dismon Figure 2 and Reinecke Figure 5, teach valve output shafts and gear trains, where the position is sensed by Hall effect sensors embedded in a circumferential wall. However, the prior art does not teach pillars with feet extending from the sensor as claimed.  There is no motivation to modify the device of the prior art as described in independent Claim(s) 4.  At least the incorporation of these features is not taught or reasonably suggested by the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792. The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753